Citation Nr: 1519725	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-33 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUES

1.  Entitlement to an annual clothing allowance for the year 2012.

2.  Entitlement to an annual clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1987 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and October 2013 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.

The Board has reviewed the Veteran's physical claims files, from both the VAMC and the Regional Office (RO), and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran does not use any medication for treatment of a service-connected disability which causes irreparable damage to clothing, nor does she use any prosthetic device or orthopedic appliance in connection with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an annual clothing allowance for the year 2012 are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).

2.  The criteria for entitlement to an annual clothing allowance for the year 2013 are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  To the extent that the June 2013 letter was issued after the October 2012 decision, there is no prejudice to the Veteran as a reasonable person would be expected to understand from reviewing the documents from the RO, including the denial letter, the June 2013 letter and the statement of the case, what types of information and evidence are required to substantiate the claim. 

The required review of the Veteran's medications was made by the Veterans Health Administration, and associated with the record.  Additionally, the Board notes that VA treatment records from 2002 to 2014 are associated with the Veteran's electronic files.  These verify the continued use of those medications; while some of the records were received after issuance of the statements of the case (SOCs) in these claims, the relevant information in them is entirely duplicative of that already of record and considered by decision makers.  No initial consideration by the RO or waiver of such review is necessary.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

As the analyses of the claims relevant to each year claimed are substantially the same, they are discussed together.

The Veteran contends that medication she uses for treatment of her service-connected eczema/dermatitis stains her clothing.  A veteran who has a service-connected disability may be entitled to an annual clothing allowance. 

Eligibility is shown where a Veteran uses a prosthetic or orthopedic appliance which tends to wear or tear clothing or uses a doctor-prescribed medication that causes irreparable damage to clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The Veteran does not use any orthopedic devices for her service-connected disabilities, and does not allege that any such cause damage to her clothing.  She instead argues that medications taken for her service-connected skin condition cause staining of her clothing, which she describes as "a yellow discoloration and stains."  She stated that she had to dispose of the clothing.

The Veteran is service-connected for a skin condition, diagnosed as eczema or dermatitis of her back.  Although the Veteran alleged in 2012 that she used a hydrocortisone cream given her by a private doctor, records from that doctor show no use of any medication for a skin disorder.  She did use an oral anti-fungal medication for her service-connected yeast infection, and took birth control pills.  Upon beginning primary care with VA in 2013, she was prescribed triamcinolone ointment.  No other medications or treatments for the skin condition are reflected in the records or alleged by the Veteran.

Veterans Health Administration personnel then reviewed the medications and determined that they were not qualifying for a clothing allowance.  In other words, they did not cause staining.  The Veteran has alleged differently, stating that her own competent observations should be sufficient to warrant entitlement to the benefit sought.

However, the Board determines that the determinations of the Veterans Health Administration outweigh the Veteran's lay reports of staining.  In 2012, Veterans Health Administration personnel determined that the Diflucan tablet and birth control pills did not qualify.  In 2013 the Veterans Health Administration determined that triamcinolone cream did not qualify.  The May 2014 statement of the case noted that the determination made with respect to the 2013 clothing allowance was based on the Physician's Desk Reference (PDR), the authority on drug effects and complications, as well as consultation with VA pharmacy personnel.  Simply put, the Veterans Health Administration has determined that none of the Veteran's medications cause staining.  The authority behind that medical determination is ascribed more probative weight than the Veteran's observation.

The preponderance of the evidence is against the claims; there is no reasonable doubt to be resolved.  Entitlement to clothing allowances for 2012 and 2013 is not warranted.  


ORDER

Entitlement to an annual clothing allowance for the year 2012 is denied.

Entitlement to an annual clothing allowance for the year 2013 is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


